I would ask the indulgence of the Assembly that I may greet, on behalf of all Cabo Verdeans, all delegations to this seventieth session of the General Assembly and add our voice to all statements made here that call for the building of a better world. This session provides us with the opportunity, as we celebrate the anniversary of the United Nations with pride and joy, to engage in a critical and concrete reflection on the future of humankind and the challenges faced by the Organization. The theme chosen for this session could not be more timely and pressing: “The United Nations at 70: the road ahead for peace, security and human rights”.
Seven decades after the signing of the San Francisco Charter, it is incumbent on us to examine the road travelled so far as we identify new actions that will allow our Organization to grow in strength, unity and capacity in order to overcome challenges to international peace and security and make more concrete contributions to a bringing about a more just, equitable, sustainable and solidary world. Cabo Verde, which is celebrating the fortieth anniversary of its national independence this year, is among the countries that believe in the fundamental principles and goals of the United Nations and defend its purposes and principles, which continue to be fundamental and current for the Organization’s actions and serve as vital tools with which to build a common future.
We underline the crucial importance of reforming the United Nations in preparation for the road ahead. We urge all Member States to negotiate constructively with a view to agreeing on the revitalization of the powers of the General Assembly and reaching an understanding on the enlargement of the Security Council, which in our view should reflect the changes that have occurred in the world, with a more equitable and appropriate representation.
It was with great satisfaction that we participated in the Sustainable Development Summit 2015, which began this past 25 September. We take this opportunity to again declare Cabo Verde’s adherence to the principles contained in the 2030 Agenda for Sustainable Development (resolution 70/1) and our full agreement with respect to the Sustainable Development Goals. The poorest and most vulnerable nations legitimately aspire to development, and we must all commit to achieving the goals that have been established for 2030.
16/55 15-29658

01/10/2015 A/70/PV.22
Specifically with respect to the small island developing States, of which Cabo Verde is an example, some essential elements will have to be considered, namely, the threat to their survival posed by climate change, their particular vulnerability to natural disasters, the risk of losing their biodiversity, the reduced size of their markets, the high cost of transportation and energy infrastructure, and their difficulties in accessing financing. For all these reasons, they deserve special attention from the United Nations system in the context of the Sustainable Development Goals.
The 2030 Agenda for Sustainable Development is a source of hope for the billions of human beings who aspire to a more just, equitable and inclusive world. The will to place people at the centre of development means that we must find appropriate instruments and consistent practices in a sustainable environmental framework.
In the light of the unequivocal correlation between sustainable development and climate change, Cabo Verde, like other small and vulnerable countries, hopes that the declarations and expressions of intent will translate into tangible commitments that lead to the reduction of greenhouse-gas emissions but also provide a balanced approach to the issues of adaptation and mitigation. Meanwhile, the new agreement that is expected to be signed in Paris must not fail to give due weight to the issues of loss and compensation, development, technology transfer and capacity- building, and indicate clearly some reliable sources of financial support for the most vulnerable nations. We are firmly committed to assuming our responsibilities and making our contributions in that respect. In Cabo Verde, we have already established the goal of 100 per cent renewable energy and are on our way to achieving it, with international cooperation and United Nations monitoring. At this time, we have approximately 30 per cent renewable energy on the grid and believe that we will exceed 50 per cent by 2020.
Much to our consternation, serious cases of human rights violations are occurring in various parts of the world. It is unfortunate that, although almost seventy years have elapsed since the Universal Declaration of Human Rights saw the light of day, the promises made when that basic text was adopted have yet to be fulfilled. Cabo Verde is proud to serve as a benchmark in terms of freedoms, democracy, the rule of law, respect for and defence of human rights, and the promotion of human dignity.
Peace and security, together with political stability, are essential foundations for the development and the well-being of our peoples. We are therefore growing increasingly concerned about the spread of ongoing conflicts and tensions in Africa and the Middle East, which have caused thousands of people to flee, driven by total desperation. In seeking better living conditions, some find death instead. Those ongoing events have exposed the profound economic, social, political, environmental and humanitarian causes and ramifications of the crisis. The global refugee problem is a great challenge for humankind and requires the engagement of all. The scourge and stigma of war not only affect the well-being of peoples in their own countries, but also create broader instability, disrupting the development of entire regions. Cabo Verde joins those who call for the rapid settlement of the conflicts, based on a combination of collective efforts and respect for international law and, in particular, the 1951 Convention relating to the Status of Refugees and its 1967 Protocol.
The situation in the Middle East continues to deteriorate, with no end in sight to the various conflicts that are sweeping the region. The violations of human rights by the actors in the Syrian conflict, as well as the atrocities that are being perpetrated in the territories under the control of terrorist factions and religious fundamentalists, are a major cause for concern. The United Nations must redouble its efforts to reach negotiated solutions to that and other conflicts that offend our common sense of humanity. Resolving the problem of terrorism requires the international community to step up its actions in combating terrorism and extremism in all their forms and manifestations. We firmly condemn all expressions of terrorism and, in particular, the barbaric actions of extremist groups in the Middle East, Asia and Africa.
Because Cabo Verde is an archipelago nation, the sea plays a crucial role in the history, identity and subsistence of the people, providing vital natural resources and connecting the ten islands that form the archipelago. As a small island developing State, Cabo Verde relies on its partnership with the international community in confronting such maritime security challenges as those posed by trafficking and related crimes and in preserving and managing our seas.
I would like to draw the Assembly’s attention to an exemplary action of regional cooperation in September 2014, when seven West African States, including
15-29658 17/55

A/70/PV.22 01/10/2015
Cabo Verde, notified the Secretary-General in a joint communication that we wished to extend the outer limits of the continental shelf beyond the distance of 200 nautical miles, pursuant to article 76 of the United Nations Convention on the Law of the Sea. Last August, we had the opportunity to make a technical presentation to the Commission on the Limits of the Continental Shelf and expect to receive a favourable response soon.
Cabo Verde welcomes the fact that a working group is studying issues relating to the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction with a view to the development of a legally binding international convention (resolution 66/288, para. 162).
The world has great and renewed expectations for the Organization’s role not only in maintaining international peace and security, but also in promoting development and creating a more prosperous and unified international society by reducing injustice and inequities, eradicating poverty, promoting human rights and combating the effects of climate change. We do indeed believe that the United Nations is essential. A more sustainable world living in peace and security is possible.
